Title: To Thomas Jefferson from Moustier, 19 October 1787
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



à Paris le 19. Octobre 1787.

J’ai reçu ici, Monsieur, le troisieme paquet que vous m’avez fait l’honneur de m’adresser pour Mr. Jay. J’aurois fort desiré pouvoir prolonger mon séjour á Paris, mais je sentois qu’il me falloit un peu de marge ici pour les preparatifs de mon voyage. Le vent contraire  qui continue ici allonge malgré moi cette marge que je voulois prendre. Ce qui m’en console c’est que je me flatte que je serai dedomagé des delais que j’eprouve et des inconveniens qui pourront en resulter, par l’agrement d’etre porteur d’une decision favorable sur le commerce de nos deux Nations. Je vous avouerai même, Monsieur, que je m’etois flatté, que le parti que j’ai pris de ne pas prolonger mon Sejour à Paris, auroit pû influer sur plus de promptitude dans cette decision. Si je pouvois reussir à persuader aux deux Nations les idées que je conçois sur leur avantage reciproque, dans une union et une bonne intelligence bien cimentées, je jouirois de la plus grande satisfaction que je puisse desirer. J’y ferai du moins tout ce que je pourrai et je preparerai, si je ne puis achever seul, le succès de cette tache interessante. Je sens combien de facilités j’aurois pû acquerir à profiter de vos lumieres et j’espere qu’à votre retour en Amerique, Monsieur, vous voudrez bien m’en accorder la communication.
Je ne prevois encore rien de certain sur le moment de mon depart. Je mettrai autant que je pourrai le tems à profit pour examiner avec attention cet interessant etablissement où l’activité qui y regne, les ressources qui s’y trouvent fournissent des motifs de satisfaction aux amis de la France et un frein aux mauvais desseins de ses ennemis cac[hés] ou declarés.
Le courage de Mde. de Brehan dans son entreprise se soutient tres bien. J’espere qu’elle en sera recompensée par le succès de son voyage. Elle me charge, Monsieur, de la rapeller à votre souvenir et de vous faire parvenir les assurances de son attachement pour vous.
Agreez je vous prie celles des sentimens d’estime et d’affection bien sinceres avec lesquelles j’ai l’honneur d’etre, Monsieur, Votre très humble et très obeissant Serviteur,

Le Cte. De Moustier

